     Case 2:19-cv-00186-TLN-CKD Document 47 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL J. LAVIGNE,                               No. 2:19-CV-0186-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER
14    STEPHEN JOHNSON, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. The

18   matter is hereby set for a settlement conference before the undersigned in Sacramento, California,

19   on August 11, 2020, at 9:00 a.m., in Courtroom 10. Unless otherwise notified by the Court,

20   counsel shall be accompanied by a person able to dispose of the case or be fully authorized to

21   settle the matter on any terms. See Local Rule 270(f)(1).

22                  IT IS SO ORDERED.

23

24   Dated: June 30, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
